



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Kazman, 2020 ONCA 22

DATE: 20200116

DOCKET: C65212, C65224, C65322 & C65858

Doherty, van Rensburg and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marshall Kazman

Appellant

AND BETWEEN

Her Majesty the Queen

Respondent

and

Gad Levy

Appellant

AND BETWEEN

Her Majesty the Queen

Respondent

and

Madjid Vaez Tehrani

Appellant

AND BETWEEN

Her Majesty the Queen

Respondent

and

Ali Vaez Tehrani

Appellant

Richard Litkowski, for the appellant Marshall Kazman

Adam Little, for the appellant Gad Levy

Michael Dineen, for the appellant Madjid Vaez Tehrani

Mark Halfyard and Chris Rudnicki, for the appellant Ali
    Vaez Tehrani

John Patton, for the respondent

Heard: December 16, 2019

On appeal from convictions entered by Justice Nancy J. Spies
    of the Superior Court of Justice on September 8, 2017, reported at 2017 ONSC
    5300, and on appeal from sentences imposed by Justice Nancy J. Spies of the
    Superior Court of Justice on April 12, 2018, reported at 2018 ONSC 2332.

Doherty J.A.:


I



Overview

[1]

The appellants and others were charged with multiple counts of fraud and
    related offences arising out of several bank loans fraudulently obtained by
    them under the auspices of the Government of Canadas Small Business Financing
    Program. The program was intended to assist small businesses with loans,
    thereby improving the economy and creating jobs for Canadians. The loans were
    provided by banks but insured, to a large extent, by Industry Canada,
[1]
a department of the federal government. The banks and the taxpayer were all victims
    of the frauds.

[2]

The trial judge convicted the appellants, Kazman and Levy, on all
    charges. She convicted the appellant, M. Tehrani, of two counts of fraud and
    acquitted him on two counts. She convicted his brother, the appellant, A.
    Tehrani, on one count of fraud and acquitted him on two others. The trial judge
    acquitted three other accused on all counts.

[3]

All of the appellants appeal their convictions. None take issue with any
    part of the trial judges exhaustive analysis of the evidence, her findings of fact,
    or the verdicts she returned. In short, the appellants do not challenge their convictions
    on the merits.

[4]

The appellants do, however, argue that the trial judge erred in
    dismissing three motions brought at different stages of the trial for an order
    staying the proceedings on the basis of an alleged breach of s. 11(b) of the
Charter
.
    The appellants argue that the trial judge erred in dismissing s. 11(b) motions
    on each occasion without addressing the merits of the application.

[5]

Kazman and A. Tehrani also appeal their sentences. Kazman submits that
    the seven-year prison sentence imposed by the trial judge was manifestly
    excessive. He also argues that, in the circumstances, the trial judge should
    not have made a restitution order against him. A. Tehrani submits that the
    trial judge erred in imposing a custodial sentence. He contends that a
    conditional sentence, even if somewhat longer than the 14 months jail sentence
    imposed by the trial judge, is the appropriate sentence.

[6]

The court dismissed the conviction appeal with reasons to follow and
    reserved judgment on the sentence appeals. These reasons address both the
    conviction and sentence appeals.


II



The Nature of the Conviction Appeals

[7]

This was a lengthy and factually-dense prosecution. The evidence took five
    months to complete. Given that the appellants challenge only the rulings on the
    s. 11(b) motions, it is unnecessary to review the evidence or the findings of
    fact made by the trial judge. It is sufficient to observe that her reasons are
    meticulous and detailed. They lay bare a multi-layered fraudulent scheme
    perpetrated by the appellants on the banks and Industry Canada over a lengthy
    time period. The trial judges findings put Kazman, a disbarred lawyer, and
    Levy at the centre of this fraudulent scheme. On the trial judges unchallenged
    analysis of the evidence, there can be no doubt about the appellants guilt on
    the counts on which they were convicted.

[8]

The conviction appeals focus on three s. 11(b) rulings made by the trial
    judge in the course of the trial proceedings. The first s. 11(b) ruling was
    made in November 2016, just after the Crown closed its case at trial. All of
    the appellants joined in that motion. The trial judge summarily dismissed the
    motion without reaching the merits as it had not been perfected.

[9]

The second s. 11(b) motion came about a month later in December 2016.
    One of the non-appellant accused brought a motion to re-open the s. 11(b) motion.
    Counsel sought reconsideration on the basis that she could now put a perfected
    s. 11(b) motion before the trial judge. Only M. Tehrani joined in this motion. By
    the time this motion was brought, it was clear that the defence evidence at
    trial would continue into January, about a month longer than had been
    anticipated. The trial judge again summarily dismissed this motion without
    addressing the merits of the s. 11(b) claim.

[10]

The third s. 11(b) motion was brought some 15 months later in March 2018
    by Levy, on the eve of his sentencing. None of the other appellants joined in this
    motion. Once again, the trial judge summarily dismissed the s. 11(b) motion.

[11]

The trial judge gave brief oral reasons for dismissing the motions in
    November and December of 2016. She later provided detailed written reasons: see
R. v. Kazman
, 2018 ONSC 1913, 408 C.R.R. (2d) 151 (
Kazman
(2016
    applications)).
[2]
The trial judge also gave written reasons for dismissing Levys motion in March
    2018: see
R. v. Kazman
, 2018 ONSC 2196 (
Kazman
(2018
    application)).

[12]

The appellants raise several arguments. Most come down to the submission
    that the circumstances did not warrant the extreme remedy imposed by the trial
    judge. The appellants contend that a trial judge should decline to hear a
    motion on the merits only as a last resort, especially one based on a
    constitutional claim. They argue that despite non-compliance with various
    deadlines imposed by the trial judge, the s. 11(b) motions could have been
    heard on their merits within the timeframe of the ongoing trial and without
    prejudice to the Crown or to the conduct of the trial. They submit that the
    trial judge acted unreasonably in not affording them a further opportunity to perfect
    and argue their s. 11(b) motion.

[13]

In addition to the submissions which challenge the reasonableness of the
    trial judges exercise of her discretion, the appellants Kazman and Levy also
    allege that they were treated unfairly. They both argue that the trial judge
    did not afford them the assistance they were entitled to as unrepresented
    accused. Levy also argues that he was denied the opportunity to adequately
    address the Crowns claim that his March 2018 motion should be summarily
    dismissed. The appellants submit that this unfairness rose to the level of a
    miscarriage of justice.


III



The Legal Principles

[14]

This appeal does not raise any jurisprudential questions, but instead,
    turns on the application of well-settled law to the particular circumstances of
    this case. There can be no doubt that a trial judge has the authority to
    summarily dismiss motions brought at trial, including s. 11(b) motions. That
    power is recognized in Rule 34.03 of the
Criminal Proceedings Rules

for
    the Superior Court of Justice (Ontario)
(SI/2012-7). The case law from
    this court also acknowledges a trial judges power to summarily dismiss
    motions. Without that power, trial judges could not properly control the
    proceedings before them: see
R. v. Imola
, 2019 ONCA 556, at para. 17;
R.
    v. Blom
(2002), 61 O.R. (3d) 51, at paras. 28-30 (C.A.).

[15]

The power to dismiss motions summarily, especially motions involving
    constitutional claims, must be exercised cautiously. Motions that advance
    constitutional claims should be addressed on their merits unless the broader interests
    of justice clearly demand otherwise:
R. v. Loveman
(1992), 8 O.R. (3d)
    51, at pp. 55-56 (C.A.). In deciding whether to dismiss a motion summarily, the
    trial judge must have regard to the interests of the accused. The trial judges
    focus cannot, however, be limited to the narrow specifics of the particular
    case. The trial judge must consider broader administration of justice concerns,
    including the need to conduct all litigation, including criminal litigation, in
    a fair, orderly, and efficient manner. It falls to trial judges to decide where
    the interests of justice lie in each specific case.

[16]

The broader administration of justice concerns were placed front and
    centre in the powerful reasons of the majority in
R. v. Jordan
, 2016
    SCC 27, [2016] 1 S.C.R. 631, at paras. 137-141. Speaking specifically about the
    constitutional right to a trial within a reasonable time and the litigation
    that claims based on that right have spawned, Moldaver J. for the majority
    stressed that all participants in criminal litigation have a joint obligation
    to work co-operatively to effectively use limited available resources in order
    to bring cases to completion within a reasonable time: see also
R. v. Cody
,
    2017 SCC 31, [2017] 1 S.C.R. 659, at para. 1. No one, including
    self-represented accused, can be allowed to ignore court orders and deadlines
    while the constitutional clock runs down and valuable court resources are
    consumed. After
Jordan
, trial judges must engage in proactive case
    management of criminal trials. Litigants must cooperate in those case
    management efforts. Appellate courts must support those proactive steps by
    showing strong deference to case management decisions:
Jordan
, at
    paras. 138-139.

[17]

The trial judge considered many of the leading authorities: see
Kazman
(2016 applications), at paras. 122-127. She was also mindful of the admonition in
Jordan
and
Cody
that the court must expect and demand that
    all participants in the criminal justice system work cooperatively toward
    eliminating unnecessary delays and inefficiencies in the trial process.


IV



The History of the Proceeding

[18]

Because the appellants submissions focus primarily on the
    reasonableness of the trial judges decisions, it is necessary to put those
    rulings in the context of the proceedings. Contrary to the approach taken by
    the appellants, that context includes all of the proceedings, especially the
    entirety of the proceedings in the Superior Court, and not just the few months
    leading up to the dismissal of the first s. 11(b) motion in November 2016.

(i)

The Pre-Trial Period: Prior to September 2016

[19]

This prosecution arrived in the Superior Court by way of a direct
    indictment in late May 2015. There had been a prolonged preliminary inquiry
    featuring a 22-day cross-examination of one witness by Kazman, who was self-represented.
    Levy, who was also self-represented, had indicated that he also intended to
    cross-examine this same witness at length. Kazmans multi-week
    cross-examination, spread over more than a year, was still ongoing when the
    Attorney General preferred the indictment and moved the matter to the Superior
    Court.

[20]

Very soon after the prosecution arrived in the Superior Court, a judge
    of that court began to case manage the trial. Kazman and Levy were
    unrepresented. Kazman indicated he proposed to bring several motions, including
    a s. 11(b) motion. Kazman and Levy both brought
Rowbotham
applications. The applications unrelated to s. 11(b) were eventually dismissed.

[21]

In June 2015, the case management judge set a trial date for January
    2016. The parties anticipated a six-month long jury trial. The allocated trial
    time included three or four days for an anticipated s. 11(b) motion.
    Consequently, as of June 2015, all accused were aware that any s. 11(b) motion
    would be argued some seven months later during the time allocated for the trial.
    The accused knew they had to perfect those motions before the trial date so the
    Crown could respond.

[22]

The same judge continued to case manage the proceeding between July and
    November 2015. The progress of the proposed s. 11(b) motion came up at those
    case management hearings. None of the accused had ordered the necessary
    transcripts. It subsequently turned out that each was looking to the other to
    fund the acquisition of the transcripts. The case management judge reminded the
    accused of their obligations in respect of the s. 11(b) motion, which was still
    scheduled to be heard at trial in January 2016.

[23]

In November 2015, Kazman told the case management judge that he did not
    have the funds necessary to order the transcripts. In December, he requested an
    extension of the deadline for filing his s. 11(b) material to the actual trial
    date in January. He told the case management judge that he had ordered the
    transcripts about two weeks earlier. This was the first indication of anything
    that had been done by way of obtaining the material necessary to bring the s.
    11(b) motion. None of the other accused had done anything to perfect the s.
    11(b) motion. The case management judge rejected Kazmans request.

[24]

Subsequently, Kazman, as well as both M. and A. Tehrani, applied for an
    adjournment of the trial date. In support of that request, Kazman advised the
    case management judge that he had not perfected the anticipated s. 11(b)
    motion, which was to have been brought at trial. It is unclear what, if
    anything, had been done to perfect that motion.

[25]

At a case management conference in early January, the court granted the
    requested adjournment. The parties re-elected trial by judge alone. A second
    trial date was scheduled for September 2016. Four months were set aside for
    this trial.

[26]

The parties discussed the proposed s. 11(b) motion at the January case management
    conference. Kazman told the case management judge that the necessary transcripts
    would be available in the next few weeks. He told the judge that he planned to
    bring other pre-trial motions. The trial judge advised Kazman that if he was
    bringing a s. 11(b) motion, he had to perfect that application by March 3,
    2016. This was the second deadline imposed by the trial court in respect of s.
    11(b) motions.

[27]

Two days later, Kazman was back before the case management judge regarding
    a separate application and requested a further extension of the deadline for
    the preparation of his s. 11(b) motion. The trial judge extended the deadline
    for filing the material to April 6, and fixed May 13 as the date for the
    hearing of the s. 11(b) motion. The case management judge cautioned Kazman that
    if the necessary materials were not filed by him, the s. 11(b) motion could be
    summarily dismissed.

[28]

By this time, the discussions concerning the preparation and argument of
    the s. 11(b) motions had been ongoing before the case management judge for
    about eight months. Deadlines for filing had been set and extended. The accused
    were well aware of their obligation to obtain all of the necessary transcripts.

[29]

Some time in April 2016, Kazman advised the Crown that he was abandoning
    his s. 11(b) motion. On the scheduled date for the hearing of that motion in
    May 2016, Kazman told the court that he was abandoning the application without
    prejudice to bringing it back on at some future date. The case management
    judge told Kazman that he did not necessarily have the right to bring an
    abandoned application back before the court at some later stage.

[30]

Although Kazman had assured the case management judge in November 2015
    and January 2016 that all of the necessary transcripts would be available in
    the immediate future, it does not appear that any transcripts were ever
    provided to the Crown or filed with the court before Kazman abandoned his s.
    11(b) motion in May 2016.

[31]

In July 2016, Kazman advised the case management judge that he was now
    planning to bring a s. 11(b) motion in light of the recently released decision
    in
Jordan
. The case management judge reminded Kazman that his trial had
    been set seven months earlier for September and that any s. 11(b) motion that
    might be brought, had to be brought and perfected bearing in mind that the
    trial would proceed in September. This was the same approach the case
    management judge had taken a year earlier when Kazman advised that he intended
    to bring a s. 11(b) motion. At that time, the case management judge had fixed
    the trial date and indicated that the s. 11(b) motion would be heard during the
    time set aside for the trial.

[32]

By the middle of August 2016, Kazman and Levy had filed notices of
    application and affidavits in support of their s. 11(b) motions. None of the
    other necessary supporting material had been filed. The other accused had not
    filed s. 11(b) motions or any supporting material.

[33]

At a case management meeting on August 29, 2016, the case management
    judge told Kazman and Levy that their s. 11(b) motions could not be scheduled
    for argument as they had not been perfected as required by the Rules. Kazman,
    contrary to what he had been repeatedly told at case management meetings,
    argued that he should only have to produce the transcripts that he deemed
    relevant to his s. 11(b) motion. In any event, no transcripts had been provided
    to the Crown or filed with the court as of the August 2016 case management
    hearing. Kazman and the other accused had been on notice for well over a year
    about the requirements in respect of any s. 11(b) motion.

[34]

At the August 29 case management meeting, the Crown asked the case
    management judge to dismiss the s. 11(b) motions for non-compliance with the
    Rules. The case management judge declined to do so but told Kazman and Levy
    that they must perfect their s. 11(b) motions, which included filing the
    necessary transcripts, 30 days before the motion could be heard. Kazman assured
    the case management judge that this was not a problem.

(ii)

The Trial: September 2016  December 2016

[35]

On September 12, 2016, the first day of the scheduled trial, Kazman and
    Levy once again sought an adjournment of the trial to allow them to bring their
    s. 11(b) motions. They requested 30 days to perfect the s. 11(b) motion. Kazman
    stated that he had all the transcripts and could have everything filed within
    a couple days.

[36]

The trial judge refused the adjournment request. After spending
    considerable time discussing what was and was not required on the s. 11(b)
    motions, the trial judge indicated that the trial would proceed, and that the
    s. 11(b) motion would be heard at or near the end of the trial in mid-December.
    She reminded the accused of their obligations in respect of perfecting the s.
    11(b) motion.

[37]

As the trial progressed, considerable time was spent discussing the ongoing
    preparation of the s. 11(b) material. The trial judge was told from
    time-to-time that most of the material had been delivered and the material that
    had not yet been delivered would be available in the very near future. The
    trial judge continued to emphasize the need for counsel to produce material in
    an orderly way that would allow her to fully understand the history of the
    proceedings, and efficiently adjudicate the s. 11(b) so as to minimize
    interference with the trial proceedings.

[38]

In late-September 2016, the trial judge, at the Crowns request, imposed
    a deadline for the perfection of the s. 11(b) motions. She ordered that anyone
    bringing a s. 11(b) motion must file the necessary material by October 28, 2016.
    That date was fixed in anticipation of the motion being heard in mid-December, at
    or near the end of the trial. The October 28 deadline gave the Crown an
    adequate opportunity to review the accuseds material and prepare and file
    responding material.

[39]

In early October, the Crown advised the trial judge that they had not
    received many of the transcripts necessary for a proper hearing on the s. 11(b)
    motion. Both Kazman and Levy, who were unrepresented, began making references
    to lawyers who may or may not be acting for them on the s. 11(b) motion.

[40]

On October 26, two days before the deadline set by the trial judge, a
    lawyer who had been retained by Kazman about 10 days earlier for the purposes
    of the s. 11(b) motion appeared before the trial judge. His submissions made
    two things clear. First, very little, if anything, had been done by any of the
    accused or their counsel to perfect the s. 11(b) motion. As he put it in an
    email to other counsel, no one was serious about the s. 11(b) motion before he
    was retained by Kazman in mid-October 2016. Second, he told the trial judge
    that in light of the recency of his retainer and the state of the preparation
    of the s. 11(b) motion, he could not possibly comply with the courts deadline
    and could not give the court an informed assessment of when he might be able to
    perfect Kazmans s. 11(b) motion.

[41]

Newly-retained counsel for Kazman also outlined to the trial judge the
    steps he was taking to try and obtain the necessary transcripts. Finally, he
    told the trial judge that he had other commitments, which limited his availability
    to argue any s. 11(b) motion.

[42]

Counsel for M. Tehrani and A. Tehrani advised the trial judge that many
    of the necessary transcripts had been ordered but were not yet available.

[43]

The Crown argued that the abject failure of the accused to comply with
    the October deadline warranted a dismissal of the s. 11(b) motions. The trial
    judge rejected this submission, and instead gave the accused a further
    opportunity to perfect the motions. She extended the deadline to November 18.
    This was at least the fourth deadline that had been set in respect of the s.
    11(b) motions since the case had arrived in the Superior Court.

[44]

In granting this further extension, the trial judge made it clear that
    she expected counsel to cooperate in the perfection of the motions as
Jordan
had mandated. She reminded counsel that in addition to the necessary
    transcripts, she required proper factums and a compendium of transcripts to
    allow her to deal with the s. 11(b) motion expeditiously while minimizing
    interference with the ongoing trial. The accused were put on notice that the
    failure to comply with the November deadline would lead the Crown to request a
    summary dismissal of the s. 11(b) motion.

[45]

On November 2, 2016, a lawyer appeared for Levy, indicating that he may shortly
    be retained by Levy on the s. 11(b) motion. This lawyer apparently had no
    familiarity with the history or status of the s. 11(b) motion. Specifically, he
    did not know about any deadlines that had been set. This lawyer had been
    retained by November 18, 2016.

[46]

On the November 18 deadline, the s. 11(b) material remained deficient in
    many respects. Transcripts were still missing. Factums were either non-existent
    or inadequate. The trial judge had not received her requested transcript compendium,
    only having been provided with individual loose transcripts, none of which
    identified relevant passages. Nor had the transcripts of the appearances before
    the case management judge been properly redacted so that the trial judge could
    refer to that material insofar as it was relevant to the s. 11(b) motion.

[47]

Once again, the Crown submitted that the court should summarily dismiss
    the s. 11(b) motions for non-compliance with the Rules and the trial judges
    orders. This time, the trial judge accepted the Crowns submission, and
    dismissed the motions.

[48]

In her oral reasons, the trial judge stressed the repeated
    non-compliance with deadlines and court orders in respect of the perfection of
    the motions. She observed that the repeated and ongoing discussions and
    negotiations over the s. 11(b) motion had been a significant distraction and
    time-waster during the trial. Finally, she found that the Crowns ability to
    properly respond to the motions was compromised by the manner in which the
    material had been presented, and by the continued delay in the bringing of the
    motions.

[49]

After the trial judge dismissed the s. 11(b) motion for non-compliance
    with the Rules and the deadlines she had set, Kazman asked whether he could re-open
    the s. 11(b) motion as time continued to accrue. Although Kazman raised this
    issue personally with the trial judge, his s. 11(b) lawyer was present at the
    time.

[50]

The trial judge told Kazman that she did not see how any later s. 11(b)
    motion could be entertained, given that the prejudice suffered by the Crown
    through the delays in bringing the s. 11(b) motion would only be exacerbated if
    the motion was brought on at some later point in the trial.

[51]

The trial continued into December with the defence calling evidence. On
    December 14, 2016, the trial judge received a motion brought by counsel for an
    accused who was ultimately acquitted, seeking leave to re-open the s. 11(b)
    motion. The request was based on additional material relevant to the s. 11(b)
    motion that was now available but had not been available in November. Counsel
    for M. Tehrani filed material in support of the motion. The other accused did
    not file any material or formally join in the motion.

[52]

The trial judge initially indicated she was not inclined to review the
    material filed on the motion for reconsideration. Ultimately, however, she did
    accept and examine that material.

[53]

In dismissing the motion for reconsideration, the trial judge referred
    to some of the material that had been placed before her by counsel on that
    motion. In the trial judges view, that material shed considerable light on the
    reason the motions had not been perfected by the October or November deadlines
    set by her. The trial judge said, in
Kazman
(2016 applications), at
    para. 128:

I was now aware of why the two deadlines had not been complied
    with and it was clear to me that it was not because of a failure of counsel to
    cooperate or the lack of cooperation from transcriptionists but
rather a failure of counsel to take any steps to do the work
    needed to perfect their applications until after the First Deadline and to a
    large extent just before the Second Deadline.
[Emphasis added.]

[54]

The trial judge was also satisfied that although there was significant
    additional material filed on the motion for reconsideration, the s. 11(b) motion
    material remained deficient in many respects. The inadequate state of the material
    both prejudiced the Crown and compromised the trial judges ability to properly
    deal with the motions while continuing to efficiently conduct the trial to
    verdict. The trial judge declined to reconsider her earlier ruling. The trial
    continued.

(iii)

The Trial: December 2016  April 2018

[55]

Although the Crowns case had been completed slightly ahead of schedule
    in November 2016, the defence case lasted longer than had been anticipated. The
    defence evidence was completed on February 2, 2017, about a month behind
    schedule.

[56]

The parties filed written submissions in March 2017. The trial judge
    reserved judgment. She eventually released reasons totalling almost 400 pages
    in September 2017: see
R. v. Kazman
, 2017 ONSC 5300.

[57]

In early-October 2017, dates were set for sentencing submissions. By
    agreement, the accused would make sentencing submissions separately but the
    trial judge would impose all sentences at the same time. M. and A. Tehrani made
    sentencing submissions on November 25, 2017. On that date, Levy asked the trial
    judge to delay his sentencing submissions into January 2018 so that he could
    retain counsel for sentencing purposes. The trial judge reluctantly agreed, and
    adjourned Levys sentencing submissions to January 5, 2018. Counsel for Levy appeared
    on that day indicating he had just been retained. He requested a further adjournment
    so that he could prepare Levys sentencing submissions. The trial judge
    adjourned Levys sentencing submissions to March 9, 2018.

[58]

On March 8, 2018, the day before Levys newly-retained lawyer was scheduled
    to make sentencing submissions, Levy appeared before the trial judge with two
    different lawyers. Levy had retained these lawyers to bring an application for
    a reconsideration of the s. 11(b) motion. Levys s. 11(b) lawyers came to court
    armed with the application, several volumes of transcripts, a factum, and a
    book of authorities. None of the material had been served on the Crown.
    Contrary to the very clear instructions in
Jordan
, there had been no
    communication with the Crown by Levys s. 11(b) lawyers, and no attempt to work
    cooperatively with the Crown in bringing the motion forward.

[59]

Not surprisingly, Crown counsel was required to ask for an adjournment
    to examine the material filed by Levys two s. 11(b) lawyers on March 8. The
    trial judge adjourned the motion to re-open the s. 11(b) motion to March 27,
    2018.

[60]

On March 9, 2018, sentencing submissions were heard. The trial judge
    indicated she was prepared to sentence the accused on March 19. She also
    advised counsel for Levy that Levy could not be sentenced on that day in the
    face of the outstanding motion he had brought to re-open the s. 11(b) motion. Since
    all of the accused wanted to be sentenced at the same time, sentencing was
    adjourned.

[61]

On March 27, 2018, the Crown and Levys lawyers appeared and made
    submissions on the s. 11(b) motion to re-open. The Crown argued, consistent
    with its position throughout, that the trial judge should not hear the motion
    on the merits but should dismiss the motion for non-compliance with various
    Rules and court orders.

[62]

During the lengthy submissions by both counsel on the issue of whether the
    motion should be summarily dismissed, it became clear that counsel did not
    agree on whether the material filed by Levys s. 11(b) lawyers on March 8th
    contained all of the relevant transcripts. The trial judge asked counsel to
    resolve the matter between them and report back to her by email no later than
    April 3.

[63]

Instead of the requested email, the trial judge received an emergency
    motion brought by Levys s. 11(b) lawyers. The material filed on the emergency
    motion sought to demonstrate that there were no missing transcripts in the
    material that had been filed on Levys behalf.

[64]

The trial judge concluded that there was no need to hear the emergency
    motion. She decided that Levys motion to re-open the s. 11(b) claim should be
    dismissed for reasons that did not turn on the completeness of the record
    eventually filed on his behalf on March 8, 2018. The trial judge determined
    that it was, therefore, unnecessary to further delay matters by hearing
    submissions on the state of the s. 11(b) record.

[65]

The trial judge released written reasons on April 5, 2018, dismissing
    Levys motion to re-open the s. 11(b) motion: see
Kazman
(2018
    application). Reasons for sentence were delivered a week later on April 12,
    2018: see
R. v. Kazman
, 2018 ONSC 2332 (
Kazman
(sentence)).


V



Did the Trial Judge Err in Summarily Dismissing the s. 11(b) Motion
    in November 2016?

[66]

The appellants submit that the trial judge acted unreasonably in
    imposing the drastic remedy of summarily dismissing the s. 11(b) motion. They
    submit that the trial judge failed to consider several factors, including the
    steps actually taken to perfect the s. 11(b) motion, the complexity and amount
    of material needed to perfect the motion, the self-represented status of two of
    the accused (Kazman and Levy) through much of the proceeding, and the fact that,
    as it turned out, the trial went well beyond the anticipated completion date,
    thereby offering ample opportunity to argue the s. 11(b) motion without
    interfering with the trial or prejudicing the Crown.

[67]

I see no reason to interfere with the trial judges conclusion that it
    was not in the interests of justice to permit a further extension of the
    deadline for the filing of the required s. 11(b) material. The trial judge
    clearly appreciated that a summary dismissal was a drastic remedy. Her
    conclusion that the circumstances of this case called for that drastic remedy
    was not unreasonable.

[68]

The trial judge reviewed, as she was required to do, the entire history
    of the s. 11(b) motion in the proceeding. That history began almost immediately
    upon the case arriving in the Superior Court in mid-2015. The history showed
    repeated missed deadlines, repeated requests to adjourn the trial to properly
    perfect the s. 11(b) motion, little or no effort to perfect the motion until late
    October 2016, and serious misrepresentations as to the status of the s. 11(b)
    material by both Kazman and Levy. This prolonged pattern of conduct suggested
    that the accused had little, if any, real interest in actually bringing a s.
    11(b) motion.

[69]

The appellants submissions ignore the accuseds failure to pay any
    attention to the October 2016 deadline until a few days before it expired. On
    the trial judges findings, there was also little attention paid to the
    November 2016 deadline. The trial judge was entitled to put considerable weight
    on the attitude of the accused as reflected in their approach to the deadlines she
    had set. As Kazmans own lawyer told other counsel when he arrived on the scene
    in mid-October, no one was serious about the s. 11(b) motion until very
    shortly before the deadline. Counsels reference also applies to his own
    client. Kazman did little, if anything, until he retained counsel very shortly
    before the October 2016 deadline.

[70]

It is unreasonable to expect that deadlines set by a trial judge can
    simply be ignored by an accused confident that the trial judge will feel
    obliged to set new deadlines. To proceed on the premise that an accused is
    entitled to a new deadline whenever one is feasible in the circumstances is to
    accept and promote the culture of complacency toward delay in the criminal
    justice system, so clearly and emphatically rejected by the Supreme Court of
    Canada:
Cody
, at para. 1;
Kazman
(2016 applications), at paras.
    93, 106-110.

[71]

The appellants submission that the trial judge should have taken into
    account that the motion was nearly perfected by the November deadline conflicts
    directly with the trial judges findings. The material was far from complete.
    Further, given the history of this matter, the trial judge quite reasonably had
    no confidence that the accused would comply with any further deadline she might
    set: see
Kazman
(2016 applications), at paras. 113-114, 118.

[72]

In refusing to grant a further extension beyond November 2016, the trial
    judge reasonably took into account the conduct of the accused, especially
    Kazman and Levy, in respect of the discussions concerning the s. 11(b) motion
    which had been ongoing since the trial started. Kazman appeared to be the prime
    mover on the s. 11(b) motion. Levy had filed an application in support of the
    motion.

[73]

On the trial judges findings, both Kazman and Levy had misrepresented
    the status of the s. 11(b) material in an unsuccessful attempt in September
    2016 to convince the trial judge to adjourn the trial. Common sense dictates
    that trial judges take into account the reliability of any representations
    being made about the status of material needed to perfect a motion. Given the
    misrepresentations made to her by Kazman and Levy, it was hardly surprising
    that the trial judge would be most reluctant to act on representations made by
    them or on their behalf.

[74]

The appellants submit that the trial judge unreasonably mischaracterized
    the statements of Kazman and Levy as lies. They argue that the statements,
    while incorrect, were not deliberately false. In those statements, Levy and
    Kazman represented that things had been done or were about to occur which subsequent
    events demonstrated had not been done and were not about to occur. I do not see
    how it can be said that the trial judge acted unreasonably in characterizing
    the statements as deliberately false: see
Kazman
(2016 applications),
    at paras. 24-25, 104.

[75]

The trial judge also properly considered the negative impact on the
    trial and the administration of justice were she to grant yet further delays in
    the perfection of the s. 11(b) motion. As the trial judge pointed out, the evidence
    was supposed to end by late December. She had judicial duties elsewhere in
    January. The trial judge was concerned that valuable court time had been lost
    and would continue to be lost over ongoing discussions about material filed or
    not filed in respect of the s. 11(b) motion. These ongoing discussions,
    combined with the accuseds failure to file appropriate factums and the trial
    judges requested compendium, would cause additional disruptions in the trial
    process and additional delays in the completion of the trial.

[76]

The trial judge was also entitled to take into account the effect of the
    accuseds failure to meet the deadlines on the Crown. The trial judge was
    satisfied that if she extended the deadlines for filing the necessary material
    yet again, the s. 11(b) motion could be heard by the end of December (the
    anticipated end of the evidence at trial) only if the Crown was required to
    respond on short notice to the motion. The trial judge reasonably concluded
    that this would prejudice the Crown and impair the proper adjudication of the
    motion:
Kazman
(2016 applications), at paras. 118-119, 129.

[77]

The trial judges reasons display a full command of the tortured history
    of the s. 11(b) proceedings in this matter. They offer a full and cogent
    explanation for the order she made in November 2016. If the new mindset
    proclaimed by
Jordan
and reaffirmed in
Cody
is to become the
    reality in criminal courts, this court must affirm decisions like the one made
    by the trial judge in November. That decision was entirely reasonable.

[78]

Apart from the reasonableness of the trial judges decision, the
    appellants also argue that the trial judge made a processing error in those
    reasons. They contend that she failed to consider events which transpired
    between November 2016, when she summarily dismissed the s. 11(b) motion with oral
    reasons, and March 2018, when she released her written reasons for dismissing
    the motion in November 2016.

[79]

I confess that I do not understand this submission. The trial judges
    reasons, although released in March 2018, were offered to explain why she made
    the order she did in November 2016 (and December 2016). I think it would have
    been wrong for her to attempt to justify that decision based on subsequent
    events. Similarly, subsequent events cannot render unreasonable what was a
    reasonable decision at the time it was made.

[80]

If the appellants took the position that subsequent events warranted a
    further s. 11(b) motion, they could have brought the appropriate motion before
    the trial judge. No such motion based on unanticipated delay post-November 2016
    was brought until March 2018. That motion was brought by Levy only.

[81]

The arguments advanced on behalf of Kazman and Levy that they were
    treated unfairly by the trial judge between September and November 2016 can be disposed
    of in short order. The appellants contend that they were not given adequate
    assistance by the trial judge in preparing their s. 11(b) motion, and that she
    should have given them more leeway in terms of compliance with her orders and
    the Rules because they were unrepresented.

[82]

This submission turns a blind eye to the realities as found by the trial
    judge. Kazman and Levy did not fail to perfect their s. 11(b) motion in a
    timely way because they did not know what was needed, or because the task was
    too complicated, or because they were missing some of the necessary minutiae. Kazman
    and Levy failed to perfect as required because, as Kazmans own lawyer
    indicated, no one took the October deadline seriously until a few days before
    the deadline. Kazman did next to nothing to perfect the motion until he hired a
    lawyer a few days before the deadline. Levy did next to nothing before the
    October deadline, and continued to do next to nothing until about a year later
    in November 2017 when some transcripts were ordered on his behalf.

[83]

On the trial judges findings, Kazman and Levy not only did not pursue
    the preparation of the s. 11(b) material, they misrepresented the status of
    that material to the trial judge. I see no merit to the claim that the trial
    judge had a duty to be more helpful to Kazman and Levy in the preparation of
    their s. 11(b) motion when on the findings of fact, they were both lying to her
    about the status of their preparation and doing little, if anything, to prepare
    the necessary material.


VI



Did the Trial Judge Err in Dismissing the Motion to Re-Open the
    s. 11(b) Application in December 2016?

[84]

The onus was on the accused who sought leave to re-open the s. 11(b) motion
    to satisfy the trial judge that there were satisfactory grounds for doing so. As
    I understand the record, counsel argued that they should be allowed to re-open
    the s. 11(b) material as the additional material placed before the court since
    the motion was dismissed in November had overcome the many shortcomings in the
    s. 11(b) material. Counsel submitted that there was now a proper record before
    the trial judge for a determination of the s. 11(b) motion on the merits.

[85]

Once again, I am satisfied that the trial judge acted reasonably in
    declining to exercise her discretion in favour of re-opening the s. 11(b) motion.
    She relied on the following:

·

M.
    Tehrani and the other accused who sought to re-open the s. 11(b) motion had
    done virtually nothing to bring the motion forward according to the October and
    November deadlines previously set by the trial judge. M. Tehrani had not ordered
    any of the transcripts.

·

Many
    of the deficiencies in the material that had caused the trial judge to dismiss
    the motion summarily in November 2016 had not been remedied. Some of the
    necessary transcripts had still not been filed.

·

Allowing
    the accused to re-open the s. 11(b) motion in December would cause the same
    serious prejudice to the Crown, and the same interference with the orderly
    conduct of the trial, as would have occurred had the trial judge extended the
    deadline for perfection in November 2016.

[86]

The appellants submit that the trial judge acted unreasonably in
    refusing to allow counsel to re-open the s. 11(b) motion in December. They
    submit that the trial judge acted on a technical and strict application of a
    practice direction relating to s. 11(b) motions that had only been recently put
    into force:
Provincial Practice Direction Regarding Applications under s.
    11(b) of the Canadian Charter of Rights and Freedoms (Effective September 1,
    2016)
.
[3]

[87]

I reject the appellants description of the basis upon which the trial
    judge refused to re-open the s. 11(b) motion. Certainly, the trial judge was
    concerned about the terms of the practice direction. She based her refusal,
    however, on other factors, including the failure to make even modest efforts to
    comply with earlier court-imposed deadlines, the continued inadequacy of the
    material, and the ongoing prejudice to the Crown and the trial process.


VII



Did the Trial Judge Err in Dismissing Levys Motion to Re-Open
    the s. 11(b) Motion in April 2018?

[88]

The trial judge gave extensive reasons for summarily dismissing Levys motion
    to re-open the s. 11(b) motion in April 2018. Those reasons not only cross the
    reasonableness threshold, they establish an overwhelming case for the summary
    dismissal of the motion.

[89]

The trial judge accepted the Crowns submission that Levy had
    deliberately misled the court in the post-conviction phase of the trial proceedings.
    Levy, and later a lawyer retained by him, had secured adjournments of Levys
    sentencing proceedings, first, to allow Levy to hire a lawyer, and second, to
    allow the lawyer he hired at the last moment to prepare for sentencing.

[90]

At the same time that Levy was obtaining adjournments in respect of the
    sentencing, two different lawyers were compiling material for yet another s.
    11(b) motion by Levy. While it is unclear exactly when Levy formally retained
    the two s. 11(b) lawyers, transcripts necessary for the s. 11(b) motion were
    ordered in November 2017, some five months before the motion was brought.
    Neither the Crown nor the court received any advance notice of the proposed s.
    11(b) motion.

[91]

Levy could not bring a s. 11(b) motion after he was sentenced. The trial
    judge would have been
functus officio
. However, as long as the
    sentencing was adjourned and remained outstanding, Levy had the opportunity to
    bring a further s. 11(b) motion. The adjournments Levy obtained in the
    sentencing proceedings effectively ensured that those proceedings would remain
    alive until he decided to move on his s. 11(b) motion. Levy made no mention of
    any possible s. 11(b) motion when he sought the adjournments of his sentencing
    proceedings.

[92]

I regard Levys actions as an abuse of the process of the trial court.
    To allow him to proceed with the s. 11(b) motion would not only reward that misconduct,
    it would fly directly in the face of
Jordan
s command that all parties
    collaborate to use court resources efficiently. Not only was there no
    collaboration with the Crown or the court in respect of this proposed s. 11(b)
    motion, the trial judge aptly described the manner in which the motion was
    brought as a blatant attempt to ambush the Crown and the court:
Kazman
(2018 application), at paras. 72, 83.

[93]

Although I have no hesitation in concluding that the motion could be
    properly dismissed based on the conduct described above, there were other good
    reasons to summarily dismiss the motion. By bringing the motion without any
    notice or consultation with the Crown, counsel virtually assured that if the trial
    judge had allowed the motion to proceed, there would have been further lengthy
    delays while counsel wrangled over the adequacy and completeness of the record
    put forward unilaterally by Levy. The assumption that the s. 11(b) motion would
    have gone forward smoothly and without delay ignores the history of this
    proceeding and the tactics used in bringing the motion in March 2018. It is
    safe to assume that many months would have gone by before this motion could
    have been determined on its merits.

[94]

In refusing to consider the s. 11(b) motion on its merits in April 2018,
    the trial judge also took into account Levys conduct in respect of the s.
    11(b) motion that had been dismissed in November 2016. Levy had done virtually
    nothing to pursue that motion. He had not ordered transcripts and had lied to
    the court as early as September 2016 about efforts to obtain the necessary
    transcripts:
Kazman
(2018 application), at para. 54.

[95]

In the absence of any genuine effort by Levy to bring a s. 11(b) motion
    forward according to the schedule set by the court, the trial judge correctly
    put the onus on Levy to show cause as to why the motion should be entertained
    on the eve of sentencing, especially when it would inevitably result in a
    further significant delay. The trial judge said, in
Kazman
(2018
    application), at para. 84:

The interests of justice would not be served by my giving Mr.
    Levy leave at this late date to finally get serious about bringing a s. 11(b)
    application.

[96]

In refusing to allow Levy to advance the s. 11(b) motion, the trial
    judge also considered whether the post-conviction proceedings could give rise
    to a tenable s. 11(b) claim that had not existed when the earlier motions were
    dismissed. The trial judge pointed out that the delay from the end of the
    evidence at trial (February 2017) to the anticipated sentencing in March 2018
    resulted from several factors, including the time needed to allow for the
    preparation of written submissions, and five months required by the trial judge
    to prepare her several hundred pages of reasons for judgment. After the reasons
    were delivered, time was needed for sentencing submissions. Various dates were
    set on consent and with a view to accommodate the accused request that all of
    the accused be sentenced at the same time. The sentencing submissions were
    delayed by Levys request for adjournments so that he could retain counsel.

[97]

I see no error in the trial judges assessment that post-conviction
    events did not give cause to reconsider s. 11(b) based on the post-conviction events:
Kazman
(2018 application), at paras. 64-67.

[98]

There is no merit to Levys argument that he did not have an opportunity
    to respond to the Crowns argument that his s. 11(b) motion should be summarily
    dismissed. That had been the Crowns position in respect of s. 11(b) motions
    since August 2016. Counsel made full submissions in response to the Crowns
    position. The trial judges determination that she did not have to hear further
    submissions on an issue which she had concluded was irrelevant to her decision
    did not work any unfairness on Levy.

[99]

The conviction appeals are dismissed.


VIII



The Sentence Appeals

A.

Kazman

[100]

Counsel for
    Kazman submits that the trial judge over-emphasized the principles of general
    deterrence and denunciation in imposing a seven-year jail sentence. He submits
    that the restitution order was inappropriate given Kazmans dire financial
    circumstances and his inability to pay the order.

[101]

The trial judge
    determined that Kazman and Levy were at the centre of a scheme used to obtain
    funds through the Small Business Financing Program. The scheme was fraudulent
    from the outset. The trial judge said, in
Kazman
(sentence), at para.
    393:

certainly with respect to Messrs. Kazman and Levy, this was a
    pre-meditated, sophisticated, large scale, multi-million dollar complex fraud
    of the Government of Canadas [Small Business Financing Program] and five major
    banks. It involved a high level of planning and orchestration, skill, deception
    and covert behaviour that took place over a lengthy period of time; many months
    and in some cases years. There were multiple victims, the principal ones being
    the Canadian taxpayers.

[102]

In addition to
    convictions on five fraud charges, Kazman was convicted of laundering the
    proceeds of that criminal activity and committing the frauds for the benefit of
    a criminal organization. The latter conviction required the imposition of a
    sentence consecutive to the sentence imposed on the fraud charges:
Criminal
    Code
, R.S.C. 1985, c. C-46, s. 467.14.

[103]

Kazman was a
    disbarred lawyer. The disbarment arose out of fraudulent mortgage transactions.
    Kazman perpetrated the frauds that are the subject of this appeal, while his
    appeal from his disbarment proceedings was underway. Kazmans personal history
    offers little hope of rehabilitation.

[104]

The trial judge
    was alive to mitigating factors pertaining to Kazman, including his health and
    the negative impact of incarceration on his family:
Kazman
(sentence),
    at paras. 481-483. In my view, the total sentence imposed does take those
    factors into account. The period of incarceration was fit.

[105]

There is really
    no argument against the restitution order made. As counsel acknowledges, a
    persons inability to pay a restitution order is not determinative of whether
    the order should be granted. It may be that the order will have very little
    ultimate value to the victims of Kazmans crimes. That is no reason to refuse
    to make the order.

B.

A. tehrani

[106]

A. Tehrani
    argues that he should have received a conditional sentence of two years less a
    day, rather than the custodial sentence of 14 months imposed by the trial
    judge. In support of this submission, counsel relies on A. Tehranis limited
    involvement in the fraudulent scheme (he was involved in only a single loan in
    the amount of $188,190), his minimal, if any, profit from the scheme, his
    positive antecedents, and his ongoing medical and financial problems.

[107]

Counsel for A.
    Tehrani also invokes the parity principle. He notes that a co-accused who
    received a conditional discharge was similarly, or even somewhat more
    extensively involved in the scheme than A. Tehrani. That accused, however, pleaded
    guilty and made some restitution.

[108]

Finally, counsel
    submits that the trial judge mischaracterized A. Tehranis offence as involving
    a breach of trust and used that mischaracterization to require that A. Tehrani
    establish exceptional circumstances as a precondition to the imposition of a
    non-custodial sentence.

[109]

With the
    exception of the last argument, all of the arguments made on appeal were made
    and considered by the trial judge in her reasons for sentence:
Kazman
(sentence),
    at paras. 462-467. The trial judge considered the parity argument, but
    ultimately concluded that for sentencing purposes, A. Tehrani was best compared
    to his brother. Like his brother, A. Tehrani had gone to trial, made no
    restitution, and showed no remorse for his conduct. M. Tehrani was, however,
    involved in two fraudulent loans, as opposed to A. Tehranis one fraudulent
    loan. The trial judge gave M. Tehrani a custodial sentence of two years less a
    day:
Kazman
(sentence), at paras. 464-67. The shorter sentence imposed
    on A. Tehrani adequately reflects his lesser involvement in the fraudulent
    scheme. The trial judge correctly applied the parity principle.

[110]

I also cannot
    accept that the trial judge erred in referring to the offence as involving a
    kind of breach of trust. Further, she did not decline to impose a non-custodial
    sentence only because the offence involved a breach of trust.

[111]

The trial judge,
    in reviewing the relevant authorities, referred to cases from this court which
    have indicated that frauds targeting public funds engage trust-like
    considerations that are properly viewed as aggravating on sentence: see
R.
    v. Gray
(1995), 76 O.A.C. 387, at para. 32 (C.A.). The trial judge did not
    err in characterizing this fraud as involving public funds and an element of
    trust. Targeting entities funded by taxpayers is an aggravating factor when
    sentencing for fraud-related offences.

[112]

In concluding
    that a custodial sentence was necessary, the trial judge followed a long and
    unbroken line of authority from this court which accepts that deterrence and
    denunciation must be the dominant considerations in sentencing for large-scale
    sophisticated frauds. In most cases, those factors will require incarceration.
    The trial judge was satisfied that A. Tehranis circumstances did not justify a
    departure from that norm. I see no reason to interfere with the trial judges
    careful balancing of the various factors relevant on sentencing. The sentence
    imposed was fit.

[113]

I would grant
    leave to appeal the sentences, but would dismiss the appeals.

Released: DD  JAN 16 2020

Doherty J.A.

I agree. K. van
    Rensburg J.A.

I agree. C.W.
    Hourigan J.A.





[1]

Now Innovation, Science and
    Economic Development Canada
.



[2]

Although the trial judges
    written reasons were released in March 2018, long after the dismissal of the motions,
    the appellants do not argue that the written reasons cannot be relied on as
    accurately reflecting the trial judges reasons for dismissing the motions.




[3]

This practice direction was
    released shortly after
Jordan
as a standalone document but since the
    trial has been merged to become Part VI of the
Provincial Practice Direction
    Regarding Criminal Proceedings
.


